Citation Nr: 0714212	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  05-00 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service, which included the 
period from November 1987 to November 1994.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In March 2005 the veteran withdrew his service connection 
claim for post traumatic stress disorder.  In August 2006 he 
withdrew his request for a Board hearing.  


FINDING OF FACT

A psychiatric disorder to include depression was manifested 
during the veteran's active duty service.


CONCLUSION OF LAW

The veteran's acquired psychiatric disorder, to include 
depression, was incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall apprise a claimant of the evidence necessary to 
substantiate his claim for benefits and that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
unless no reasonable possibility exists that such assistance 
will aid in substantiating the claim.  

In a December 2002 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim of entitlement to service connection, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in December 2002, which was prior to 
the July 2004 rating decision on appeal.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
In the present appeal, in March 2006 the appellant was 
provided with notice of what type of information and evidence 
was needed to establish a disability rating and an effective 
date of the disability.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him an examination.  It appears that all known 
and available records relevant to the issue here on appeal 
have been obtained and are associated with the veteran's 
claims file, and the veteran does not appear to contend 
otherwise.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.  

Analysis

The veteran contends that his psychiatric disorder to include 
depression is due to service.  He claims he returned a 
changed person from the Persian Gulf, started drinking in 
service and his depression developed when he was not allowed 
to reenlist.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 
90 days or more of active service during a war period or 
after December 31, 1946, certain chronic disabilities, such 
as psychoses, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A careful review of the claims folder does show that service 
connection is warranted for an acquired psychiatric disorder, 
to include depression.  A November 1991 service record 
indicated the veteran was reprimanded for an alcohol 
incident.  

The veteran was treated for depression within his first post-
service year.  A June 1995 mental hygiene clinic intake 
evaluation provided diagnoses of dysthymic disorder vs. major 
depression vs. bipolar II disorder.  

In May 2005 the veteran was afforded a VA examination for 
mental disorders, which also showed a diagnosis of major 
depressive disorder.  The claims folder was reviewed in 
conjunction with the examination.  The veteran reported that 
when his request to re-enlist was denied, he increased his 
alcohol consumption and experienced adjustment 
disorder/depression but was reluctant to seek mental help.  
He had a history of suicidal ideation and reported symptoms 
of low self esteem, paranoia and distrust of others.  The 
examiner noted these symptoms indicated major depressive 
disorder, which appeared to be a continuation of his 
adjustment disorder which was manifested in 1994 and 1995, 
secondary to the veteran's inability to remain in service.  
The examiner concluded that the veteran's major depressive 
disorder was secondary to his adjustment disorder and his 
continuation of the adjustment disorder manifested in 1994, 
when the veteran was transitioning from service.  Thus this 
examiner is essentially opining that the veteran's depression 
which began at the time of his inability to reenlist in 
service.  

The Board is thus presented with an evidentiary record which 
shows that there is supporting evidence that the veteran's 
acquired psychiatric disorder, to include depression, is 
related to service.  The totality of the evidence outline 
above indicates that the veteran's depression is due to 
service.  As presented earlier, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  Hence, service connection is warranted 
for a psychiatric disorder, to include depression.  38 
U.S.C.A. § 5107(b).  




ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression, is granted.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


